DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Previous Claim Rejections under 35 U.S.C. § 112
	Applicant’s arguments concerning the previous § 112 rejections have been fully considered and are persuasive; those rejections are overcome and withdrawn.

II.	Previous Claim Rejections under 35 U.S.C. §§ 102 and 103
	Applicant’s arguments concerning the prior art rejections have been fully considered but are not persuasive. Applicant argues that Webster fails to disclose the newly added limitations to the independent claims because: 
(1) Webster allegedly fails to teach evaluating the reflection of the imaging beam immediately after a cutting pulse because Para. 313 states that a “maximum delay” is provided between cutting laser exposure and imaging, and 
(2) Webster allegedly fails to teach evaluating the reflection of the imaging beam “immediately before” and “immediately after” each cutting laser pulse because Webster discloses “only to trigger imaging once, after laser exposure, to provide a maximum delay.” 
	Concerning argument (1), as noted by Applicant, Webster teaches in Para. 313 that the imaging and cutting pulses are provided asynchronously to maximize the delay between them. However, they are still occurring “immediately” with respect to each other. As seen in Webster’s Para. 312 and 315, the cutting and imaging beams are both being provided at 47 kHz in this example (so a total of 94,000 pulses per second). The “maximum delay” in Para. 313 is taken to mean that the imaging occurs at approximately the halfway point between the earlier cutting pulse and the next cutting pulse (thereby maximizing the distance from each of them). Thus, even at this “maximum delay,” the amount of time between a cutting pulse and an adjacent imaging pulse is less than a 94,000th of a second. This is sufficiently fast to be considered “immediate” in this context. This is especially true given that Applicant’s own specification at Para. 31 gives the example of “in the order of milliseconds” as an acceptable “immediate” time difference, which is a larger time difference compared to Webster. Also, in this context, “immediately after” a given cutting pulse can fairly refer to the time period after that cutting pulse but before the next cutting pulse (and similarly for “immediately before”). So, given two hypothetical consecutive cutting pulses n and n+1, an imaging pulse occurring between them could fairly be said to be “immediately after” pulse n and “immediately before” pulse n+1. 
	Similarly concerning argument (2), since Webster’s imaging pulses occur in between each of the cutting pulses, they necessarily occur both immediately before and immediately after those cutting pulses. Using the example from above, the imaging pulse spaced between cutting pulses n and n+1 is both “immediately after” cutting pulse n and “immediately before” cutting pulse n+1 (and similarly for the next imaging pulse which is “immediately after” cutting pulse n+1 and “immediately before” cutting pulse n+2, and so on). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 60 identically recites a limitation already found in claim 58 (see the last 2 lines of claim 58), and thus fails to further limit claim 58.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 58, 60-62, 64, 66, 68-71, 74-75, 77-78, 80-82 and 84-87 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2012/0138586 A1 to Webster et al. (hereinafter “Webster”).
Regarding Claims 58, 60, 68-71, 74, 78 and 80, Webster teaches:
A laser ablating device for cutting human or animal natural or artificial hard tissue (see e.g. “bone” in Paras. 6, 246, 305), comprising: 
a cutting laser source adapted to provide a pulsed cutting laser beam lasing at a wavelength suitable for ablating the hard tissue (see e.g. modification light source 200 in FIG. 4 and Para. 256); 
an imaging laser source adapted to provide an imaging laser beam covering a broadband spectral region (see e.g. imaging light source 204 in FIG. 4 and Para. 256; see “broadband” in Paras. 257, 343, 345, 349; also see e.g. “spectral domain optical coherence tomography” in Para. 298); 
a beam mixing structure (see e.g. “the two light paths are combined by a dichroic or other combining optic (DM) 206” in Para. 256 and “imaging and cutting beams were coaxially aligned via a dichroic mirror” in Para. 313); and 
a movable scanner mirror positioned after the beam mixing structure (see Paras. 304 and 411-415), 
a controlling unit (see e.g. “feedback controller” in the abstract and Paras. 193-226)
wherein
the beam mixing structure is adapted to redirect the cutting laser beam of the cutting laser source and/or the imaging laser beam of the imaging laser source such that an optical axis of the cutting laser beam is parallel to an optical axis of the imaging laser beam (see e.g. “imaging and cutting beams were coaxially aligned via a dichroic mirror” in Para. 313; also see Para. 260), and 
the scanner mirror is arranged to direct/focus the imaging laser beam and the cutting laser beam when having parallel optical axes (see Paras. 304 and 411-415)
the controlling unit is arranged and configured to evaluate a reflection of the imaging laser beam between two subsequent cutting laser pulses of the cutting laser beam (concerning the controlling unit for evaluating reflecting of the imaging beam for feedback control of the cutting/processing beam, see e.g. “feedback controller” in the abstract and Paras. 193-226; concerning the evaluation being between pulses, see e.g. Para. [0313] of Webster), 
the controlling unit is arranged and configured to evaluate a reflection of the imaging laser beam in real-time (see e.g. “the feedback controller is a real-time controller” in Para. 17; see similar teachings in e.g. Paras. 69, 157, 178), 
the controlling unit is arranged and configured to evaluate the reflection of the imaging laser beam immediately before and immediately after each cutting laser pulse of the cutting laser beam (concerning the controlling unit for evaluating reflecting of the imaging beam for feedback control of the cutting/processing beam, see e.g. “feedback controller” in the abstract and Paras. 193-226; concerning the evaluation being between pulses, see e.g. Para. [0313] of Webster), and 
the controlling unit is arranged and configured to control the cutting laser beam according to information derived from the evaluated reflection of the imaging laser beam (concerning the controlling unit for evaluating reflecting of the imaging beam for feedback control of the cutting/processing beam, see e.g. “feedback controller” in the abstract and Paras. 193-226; concerning the evaluation being between pulses, see e.g. Para. [0313] of Webster).
	
	Regarding Claims 61, 74, 81 and 85, see e.g. Paras. 27, 52,  and 199-220 describing various parameters that can be controlled.

	Regarding Claims 62, 82 and 86, see e.g. Paras. 29, 82 and 246.

	Regarding Claims 64 and 75, see e.g. “In some embodiments, the basis of the imaging technology is spectral domain optical coherence tomography, but in other embodiments, other variants (swept source OCT, optical frequency domain imaging, time domain OCT etc.) are employed.” in Para. 298; also see e.g. the OCT images in FIGS. 11-12 and 24.

	Regarding Claims 66 and 77, see “temperature changes” in Paras. 31, 84, and 247.
	
	Regarding Claims 84 and 87, see e.g. “wavelength” in Paras. 27, 52, 80, 104, 206; and material types listed in e.g. Paras. 3, 71, 181; and e.g. “bone” in Paras. 6, 246, 305.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 58, 60-62, 64, 66-71, 74-75, 77-78, 80-82 and 84-87 are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of US 2015/0335477 A1 to Schuele et al. (hereinafter “Schuele”).
Regarding Claims 58, 60, 68-71, 74, 78 and 80, Webster teaches:
A laser ablating device for cutting human or animal natural or artificial hard tissue (see e.g. “bone” in Paras. 6, 246, 305), comprising: 
a cutting laser source adapted to provide a pulsed cutting laser beam lasing at a wavelength suitable for ablating the hard tissue (see e.g. modification light source 200 in FIG. 4 and Para. 256); 
an imaging laser source adapted to provide an imaging laser beam covering a broadband spectral region (see e.g. imaging light source 204 in FIG. 4 and Para. 256; see “broadband” in Paras. 257, 343, 345, 349; also see e.g. “spectral domain optical coherence tomography” in Para. 298); 
a beam mixing structure (see e.g. “the two light paths are combined by a dichroic or other combining optic (DM) 206” in Para. 256 and “imaging and cutting beams were coaxially aligned via a dichroic mirror” in Para. 313); and 
a movable scanner mirror positioned after the beam mixing structure (see Paras. 304 and 411-415), 
a controlling unit (see e.g. “feedback controller” in the abstract and Paras. 193-226)
wherein
the beam mixing structure is adapted to redirect the cutting laser beam of the cutting laser source and/or the imaging laser beam of the imaging laser source such that an optical axis of the cutting laser beam is parallel to an optical axis of the imaging laser beam (see e.g. “imaging and cutting beams were coaxially aligned via a dichroic mirror” in Para. 313; also see Para. 260), and 
the scanner mirror is arranged to direct/focus the imaging laser beam and the cutting laser beam when having parallel optical axes (see Paras. 304 and 411-415)
the controlling unit is arranged and configured to evaluate a reflection of the imaging laser beam between two subsequent cutting laser pulses of the cutting laser beam (concerning the controlling unit for evaluating reflecting of the imaging beam for feedback control of the cutting/processing beam, see e.g. “feedback controller” in the abstract and Paras. 193-226; concerning the evaluation being between pulses, see e.g. Para. [0313] of Webster), 
the controlling unit is arranged and configured to evaluate a reflection of the imaging laser beam in real-time (see e.g. “the feedback controller is a real-time controller” in Para. 17; see similar teachings in e.g. Paras. 69, 157, 178), 
the controlling unit is arranged and configured to evaluate the reflection of the imaging laser beam immediately before and immediately after each cutting laser pulse of the cutting laser beam (concerning the controlling unit for evaluating reflecting of the imaging beam for feedback control of the cutting/processing beam, see e.g. “feedback controller” in the abstract and Paras. 193-226; concerning the evaluation being between pulses, see e.g. Para. [0313] of Webster), and 
the controlling unit is arranged and configured to control the cutting laser beam according to information derived from the evaluated reflection of the imaging laser beam (concerning the controlling unit for evaluating reflecting of the imaging beam for feedback control of the cutting/processing beam, see e.g. “feedback controller” in the abstract and Paras. 193-226; concerning the evaluation being between pulses, see e.g. Para. [0313] of Webster).

	Although Webster teaches every limitation as shown above, as further support for the well known nature of the configuration of a beam combiner for aligning a cutting and imaging beam and a scanner to subsequently scan the aligned/coaxial beams, reference is further made to Schuele who teaches this same claimed arrangement (see generally Paras. 99-107 of Schuele). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Webster (to the degree that there is any ambiguity in Webster concerning the placement of the scanner) to have the scanner receive the mixed/combined beam, as seen in Schuele, because doing so would advantageously allow the multiple beams to be simultaneously scanned to the same location(s), ensuring that the feedback control is proper and accurate.

	Regarding Claims 61, 74, 81 and 85, see e.g. Paras. 27, 52,  and 199-220 describing various parameters that can be controlled.

	Regarding Claims 62, 82 and 86, see e.g. Paras. 29, 82 and 246.

	Regarding Claims 64 and 75, see e.g. “In some embodiments, the basis of the imaging technology is spectral domain optical coherence tomography, but in other embodiments, other variants (swept source OCT, optical frequency domain imaging, time domain OCT etc.) are employed.” in Para. 298; also see e.g. the OCT images in FIGS. 11-12 and 24.

	Regarding Claims 66 and 77, see “temperature changes” in Paras. 31, 84, and 247.

Regarding Claim 67, Schuele further teaches a visible aiming beam which is also combined and aligned parallel/coaxial with the treatment and imaging beams (see the discussion of aiming beam in Paras. 102, 106, 110 of Schuele). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Webster to further include an aiming beam aligned with the other beams, as taught by Schuele, because doing so would advantageously help illustrate where the treatment beam is being aimed (see e.g. Para. 110 of Schuele discussing various advantages of a visible aiming beam, which are very well known in medical laser arts). 

Regarding Claims 84 and 87, see e.g. “wavelength” in Paras. 27, 52, 80, 104, 206; and material types listed in e.g. Paras. 3, 71, 181; and e.g. “bone” in Paras. 6, 246, 305.


Claims 65 and 76 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (and/or Webster in view of Schuele) as applied to claim 58 above, and further in view of US 2004/0151217 A1 to Yeik (hereinafter “Yeik”).
	Regarding Claims 65 and 76, Webster (and/or Webster in view of Schuele) teaches claim 58 as discussed above but fails to specifically teach the values for pulse width and a pause between two subsequent pulses claimed by Applicant here. Another reference, Yeik, teaches a similar laser for ablating hard tissues including ranges falling within or overlapping with Applicant’s claimed values here (see Para. 90 of Yeik). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Webster (and/or Webster in view of Schuele) to further utilize values falling within the ranges taught by Yeik because doing so would merely involve selecting from among the known workable parameters taught in the prior art to be suitable for achieving the same desired effect.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (and/or Webster in view of Schuele) as applied to claim 58 above, and further in view of US 2014/0135747 A1 to Donitzky et al. (hereinafter “Donitzky”).
Regarding Claim 75, Webster alone is considered to teach the limitation of this claim as discussed above. However, as further evidence that it was known to use OCT to provide a transversal cross section of a cut, attention is directed to Donitzsky who teaches this same imaging configuration (see FIGS. 6-7 and their corresponding description in Paras. 86-87). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Webster (and/or Webster in view of Schuele) to provide a transversal cross section of a cut (assuming for the sake of argument that Webster alone doesn’t already teach this, which is not conceded), because Donitzsky illustrates that this was a known point of view for obtaining such imaging data of a cut/incision to provide useful feedback during a procedure.

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (and/or Webster in view of Schuele) as applied to claim 66 above, and further in view of US 2016/0137544 A1 to Jing (hereinafter “Jing”).
Regarding Claim 83, Webster teaches a temperature sensor as discussed above but fails to specify a remote infrared sensor. However, remote infrared sensors were a well-known type of temperature sensor, as evidenced at least by Jing who uses one in the context of a laser cutter (see e.g. Paras. 29-30 and claim 6). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Webster (and/or Webster in view of Schuele) to use a remote infrared temperature sensor, as seen in Jing, because it would amount to a merely simple substitution of one known temperature sensor for another to obtain predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in previous action(s):
Bruno ‘930: generally relevant; see especially Paras. 2-4, 38, 46-47.
Cattin et al.: generally relevant as a whole; see especially Paras. 5, 24, 45.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792